Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Reference to a “wheel radius” in the claims is unclear.  Applicant’s detailed disclosure does not define what measurement or range of measurements corresponds to this dimension.  Also, a wheel is not being claimed in most of the claims.  In claim 18, where a wheel is claimed, the “wheel radius” is a value different from the radius of the claimed wheel.  Therefore, the term is unclear.
In claim 1, lines 9-10, recitation of “each foot step” implies multiple foot steps, however, only one foot step is recited in the claim.  Therefore, it is not clear if applicant means to claim more than one.
In claim 9, lines 9 and 11, applicant claims “each distal end” and “each foot step” which implies multiple end and foot steps are claimed. However, only one distal end and one foot step was recited in the claim.
In claim 12, line 3, “the coupling point” lacks clear antecedent basis in the claim.

In claim 16, line 5, “operatively associate rearward of the distal end” is unclear.  In line 8, “the arm” is unclear in that applicant has claimed a “first arm”, a “second arm”, and a “moment arm”.  It is not clear which arm applicant is referencing.  In line 9, it appears that “said wheelie” should be –said wheelie step-.
In claim 17, line 3, “each wheelie step” is unclear because only one wheelie step has been claimed.
In claim 18, lines 3-4, “the wheel has a radius equal to or less than the wheel radius” is unclear.  Presumably, the “wheel radius” is defined by the radius of the wheel used on the bicycle.  Therefore, it is unclear how the radius of the claimed wheel can be ”less than the wheel radius”.  
In claim 19, line 1, “each wheelie step” is unclear because only one wheelie step has been claimed.  In lines 2-3, applicant improperly claims a human user.  Applicant cannot claim a human as part of the invention.  Applicant’s reference to the user will be treated as an intended use, but correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (USPN 3,288,490).
Regarding claim 1, Jensen teaches a rear form of a bicycle frame including a base (bottom bracket at the pedal sprocket, see Figures 6 and 7), a first arm and second arms (chain stays connecting the bottom bracket and the rear wheel axle 59), and a wheelie step comprising an extension (in Figure 7).  The extension (between axle 59 and foot support 65, as seen in Figure 7) is coupled to and extends rearward from the arms.  A foot step 65 or 31, 33, is coupled to the extension, wherein a distal end of the foot step is less than a wheel radius from an opposing end of the wheelie step.
Regarding claim 2, the extension is coupled to a distal end of a first arm.
Regarding claim 3, Jensen teaches a second wheelie step with a second extension and second foot step coupled to the second extension.
Regarding claim 6, Jensen teaches a rear axle 59 extending between the first and second arms (chain stays).
Regarding claim 14, the extensions, as illustrated, are coplanar with the arms to which they are coupled. 
Regarding claim 16, Jensen teaches a rear fork of a bicycle frame comprising: a base (bottom bracket); a first arm and a second arm (chain stays) each extending in a rearward direction from the base; and a wheelie step 65 operatively associated rearward of a distal end of one or both of the first arm and the second arm in such a way as to produce a torque about said distal end, wherein the torque is a product of a force applied to the wheelie step and a moment arm generally coplanar with the arm operatively associated with said wheelie (the structure of Jensen is capable of the claimed operation of the bicycle).  

Regarding claim 18, Jensen teaches an axle 59 extending between the first and second arms (chain stays) forward of their respective distal ends and a wheel (rear wheel 57) associated with the axle, wherein the wheel has a radius equal to the wheel radius.
Regarding claim 19, Jensen teaches a wheelie step that is configured so that a human user standing thereon is the force that produces a prolonged wheelie on said wheel (the Jensen structure is capable of performing the function claimed).
Regarding claim 20, the wheelie step of Jensen is capable of a prolonged wheelie that urges the base upward relative to the wheel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Miree (USPN 5,927,801).
Regarding claim 4, Jensen lacks a stirrup shaped foot step.
Miree shows a foot step 40, 41, with a stirrup shaped support 40 for each foot.
.
Claims 5, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of May (PGPub 2018/0001951).
Jensen lacks a lock configured to lock the extension in different rotational positions.  
May teaches a step configuration having an foot step and an extension (unnumbered, but shown in Figures 5 and 6 with a lock 30, 40, 38) is configured to lock the extension to a frame at different rotational positions about an axis that is parallel to a rotational axis of the rear wheel (a rotational axis that is transverse cycle frame).
It would have been obvious to one of ordinary skill in the art to provide the Jensen step structure with a lock that locks the extension in multiple locking positions, as taught by May, in order to provide flexibility in the positioning of the foot step.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Bourne (UPN 3,777,835).
Jensen lacks a wheel having a cylinder shaped main portion and frusto conical side portions extending from opposite sides of the main portion.
Bourne teaches a wheel having a cylinder shaped main portion 11 and a pair of frusto conical side portions 12 extending from opposing sides of the cylinder shaped main portion (see col. 3, lines 24-26, 4-50, and 60-64).
It would have been obvious to one of ordinary skill in the art to provide Jensen with a rear wheel having a cylinder shaped main portion and frusto conical side portions extending from opposite sides of the main portion, as taught by Bourne, in order to assist in steering the cycle.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen and May as applied to claims 5, 9, 10, 12, and 13 above, and further in view Miree (USPN 5,927,801).
Regarding claim 4, the combination lacks a stirrup shaped foot step.
Miree shows a foot step 40, 41, with a stirrup shaped support 40 for each foot.
It would have been obvious to one of ordinary skill in the art to provide a stirrup for each foot step of the combination, as taught by Miree, in order to better hold the rider’s foot on the step portion.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen in view of Long (USPN 6,149,179). 
Jensen lacks a wheelie step extension rotatbly connected rearward of the distal end of a rear fork arm.
Long teaches a rear fork with first and second arms (chain stays) and a step configuration (the wheelie stabilizer includes a step 800, as seen in Figure 10) having a foot step 800 and an extension 35 rotatably connected to a distal end of first fork arm 410 (see Figures 4 and 6).
It would have been obvious to one of ordinary skill in the art to rotatably connect the wheelie step extension of Jensen, as taught by Long, in order to dampen shocks transferred from the ground to the step.
Regarding claim 15, the extension of Long is coplanar with the first arm 410 (see Figure 6).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Harley teaches an attachment to the rear distal end of a rear fork.
Fox teaches a foot rest having a stirrup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        amb